Citation Nr: 0000643	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran failed to report for a 
hearing scheduled in August 1996.  See 38 C.F.R. § 20.704(e) 
(1999).


FINDING OF FACT

There is no competent evidence of record that the veteran's 
current bilateral hearing loss disability had its onset 
during service, was compensably manifested within the initial 
post-service year, or is otherwise related to the veteran's 
period of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service records reflect that the veteran was an electrician's 
mate in the Navy.  His service medical records show no 
complaints or abnormal findings regarding his ears or 
hearing.  The report of physical examination for separation 
dated in January 1946 shows that whispered and spoken voice 
hearing was 15/15 bilaterally, without noted disease or 
defect.  

A report of VA outpatient evaluation dated in July 1992 
indicates that the veteran had a moderate to severe 
sensorineural hearing loss bilaterally for which he had 
purchased hearing aids.  

In August 1994, the RO received the veteran's claim of 
entitlement to service connection for hearing loss, claimed 
to have been incurred while working in an engine room during 
service.  He reported post-service treatment with a private 
physician in 1965.

In November 1994, the veteran reported for a VA examination.  
He reported a long history of hearing loss and of noise 
exposure, the latter noted to include two years of service 
during World War II and several years working in a shipyard 
without hearing protection.  Audiometric testing revealed 
pure tone thresholds, in decibels, as follows:

Ear
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
75
85
70
80
75
LEFT
65
75
75
75
85

Speech recognition ability was 72 percent in the right ear 
and 48 percent in the left ear.  The impression was severe, 
bilateral sensorineural hearing loss for which the veteran 
wore hearing aids.

In March 1999, the RO requested the veteran to provide a 
release for the records of Dr. H., by whom he reported 
treatment for hearing problems in 1965; the veteran did not 
return the release forms.

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and an organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim of service connection to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Anderson, supra; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Analysis

Initially, the Board notes the March 1999 report of an RO 
Decision Review Officer's conference with the veteran's 
daughter, indicating that the veteran had recently suffered a 
stroke and that she was assisting him.  There is no 
indication that the veteran has been declared incompetent or 
is otherwise incapable of 
pursuing his claim.  In any event, the daughter was made 
aware of the type of evidence that might be useful, was 
advised that forms would be sent for the release of Dr. H.'s 
records, and was also advised of the best way to well ground 
the veteran's claim.  Thus, while there is evidence that the 
veteran has been ill, there is no indication that his appeal 
can not go forward.  

The Board acknowledges the existence of a current hearing 
loss disability as defined in 38 C.F.R. § 3.385 (1999).  The 
Board also accepts as true, for the purpose of determining 
well groundedness, the veteran's statement of having worked 
in an engine room during service, thereby having been exposed 
to noise.  There is, however, no competent evidence of a 
medical nexus between the currently shown hearing loss and 
the veteran's period of service.

With regard to the above, the Board notes that service 
medical records are negative for notation of any complaints 
or findings of hearing loss or any ear problems. 
Additionally, the veteran's hearing was normal on the service 
discharge examination, although only whispered and spoken 
voice testing was done.  Nor is there any competent evidence 
showing a compensable hearing loss within the initial post-
service year.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

The Board acknowledges that the veteran has reported 
treatment by a private physician in 1965, about 20 years 
after service, for hearing problems.  However, he has not 
provided a release for the RO to request pertinent records.  
The Court has held that if the veteran wants the VA to 
consider documents not in the possession of the Federal 
government, he must 1) furnish them to the VA, or 2) request 
the VA to obtain them, provide an appropriate release for 
such purpose, and demonstrate how the documents are relevant 
to the claim.  Counts v. Brown, 6 Vet. App. 473 (1994).  In 
any case, the veteran has identified treatment many years 
after his discharge and has not indicated that Dr. H. 
causally linked hearing loss to the veteran's period of 
service.  

To be well grounded, there must be medical evidence or 
opinion tending to show a nexus, or link, between an in-
service disease or injury and the current hearing loss.  
Despite the veteran's belief in such a link, medical evidence 
is required to show a relationship between the current 
medical diagnosis and service.  In this case, there is no 
medical evidence showing complaints or symptoms of, or 
treatment for, hearing loss for many years following the 
veteran's separation from active service.  Nor is there any 
opinion of record from a competent medical professional that 
the veteran's hearing loss, first identified after service, 
is related to his active service in any manner.  The record 
does not reflect that the veteran himself is competent to 
provide the requisite nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Absent such, the veteran's claim is 
not well grounded and is denied.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any available medical evidence that has not been submitted or 
obtained that will support a well-grounded claim. 


ORDER

Service connection for bilateral hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

